Exhibit 23.2 Consent of Independent Registered Public AccountingFirm We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our reports dated March 5, 2008, relating to the consolidated financial statements, the effectiveness of PLX Technology, Inc.’s internal control over financial reporting, and schedule of PLX Technology, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO Seidman, LLP San Francisco, California
